Citation Nr: 0202155	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-17 979	)	DATE
	)
	)



THE ISSUE

Whether a January 23, 1958 Board of Veterans' Appeals 
decision, which affirmed the severance of entitlement to 
service connection for sarcoidosis, should be reversed or 
revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to March 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on motion for review under 38 U.S.C.A. § 7111 of a 
January 1958 Board decision affirming the severance of 
entitlement to service connection for sarcoidosis.  The 
veteran asserts that the Board committed clear and 
unmistakable error in its January 23, 1958 decision in that 
it did not properly apply the regulatory provisions as they 
relate to severance of service connection.

The Board reviewed the veteran's claim and rendered a 
decision in October 2000, finding that the veteran had not 
submitted a viable claim of clear and unmistakable error.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) and in March 2001, the 
Court vacated the Board's October 2000 decision and remanded 
this matter for additional consideration in light of the 
recently decided United States Court of Appeals for the 
Federal Circuit (Federal Circuit) case of Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  Therefore, 
this matter is properly before the Board for adjudication.


FINDING OF FACT

The January 23, 1958, decision of the Board affirming 
severance of entitlement to service connection for 
sarcoidosis was consistent with the law extant at that time 
and supported by evidence then of record.


CONCLUSION OF LAW

The January 23, 1958 decision of the Board affirming 
severance of entitlement to service connection for 
sarcoidosis was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 
20.1403 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). The new law revises the 
former section 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim. The other salient features of the new 
statutory provisions impose the following obligations on the 
Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the Secretary is unable to obtain; 
(b) briefly explain the efforts that the Secretary made to 
obtain those records; and (c) describe any further action to 
be taken by the Secretary with respect to the claim (38 
U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)). (b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate those 
records (38 U.S.C.A. § 5103A(c)(2)). (c) Any other relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain (38 U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) - (i) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (ii) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (iii) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Department of Veterans Affairs (VA) issued regulations to 
implement the VCAA in August 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

The Board has reviewed the potential applicability to this 
case of the development provisions of the VCAA.  A Board CUE 
claim, however, is markedly different from the ordinary 
subject matter of the VCAA, since, as explained below, a 
Board CUE claim is to be decided on the basis of the evidence 
in the claims file as of the date of the Board determination.  
The only possible exception to this general rule involves 
decisions issued on or after July 21, 1992, for which the 
record that existed when the decision was made is deemed to 
include relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).  Since this matter involves a January 
1958 decision of the Board, this exception does not apply.  
Accordingly, compared to other types of claims, there is 
virtually no basis for development of the factual record in 
Board CUE claims.  There is no indication or contention that 
there is currently additional information not now associated 
with the claims file that was of record before the Board in 
January 1958 that would be relevant to adjudication of the 
moving party's Board CUE claim. The Board has been notified 
by the veteran's representative that there is no additional 
evidence to be submitted.  Since the factual record is 
complete, the requirement that VA, in this case the Board, 
provide notice as to the responsibilities of the moving party 
and the Board to develop evidence is moot.

Finally, the Board is bound by Court's recent holding that, 
"there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA has no 
application to CUE motions).  

After consideration of Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000) as directed by the Court in its 
March 12, 2001 Order, the Board finds that the invalidation 
of 38 C.F.R. § 20.1404(b) as it operates with 38 C.F.R. 
§ 20.1409(c) requires a review of the veteran's motion for 
consideration under 38 U.S.C.A. § 7111 on the merits.  
Although the veteran advised the Board through his 
representative in July 2001 that he had additional arguments 
and original x-rays to submit for consideration, the 
veteran's representative submitted an Informal Hearing 
Presentation in December 2001, stating that no further 
arguments and/or evidence would be submitted.  Accordingly, 
the Board has reviewed the entire record before it and sets 
forth its decision on the merits as follows.

The Board notes at the outset of this decision that the facts 
regarding the veteran's claim for entitlement to service 
connection for sarcoidosis, as they were presented at the 
time of the 1958 Board decision, are not in dispute.  
Specifically, the veteran's service medical records do not 
contain any diagnosis of sarcoidosis; the veteran was treated 
for acute bronchitis within one year of discharge from 
service; and, the first diagnosis of sarcoidosis was in 1950.  
Based on examination and review of x-rays, medical opinions 
were rendered in the 1950's by private physicians as well as 
VA physicians regarding the onset of sarcoidosis.  

In 1955, one private physician opined that the onset of the 
veteran's sarcoidosis was in 1947, even though it was not 
diagnosed until 1950, due to the nature of the disease; 
another private physician simply reported that the veteran 
had been treated by him four times in 1947 for respiratory 
complaints and that the veteran's main difficulty was 
bronchial asthma.  Following a comparative x-ray study in 
1956, a VA examiner opined that the veteran had pulmonary 
tuberculosis upon induction into the service in 1946 with no 
evidence of advancement demonstrated on x-ray performed at 
the time of discharge in 1947.  Observation and study, 
including a review of x-rays from 1946 to 1956, performed at 
a VA medical center also in 1956 resulted in a diagnosis of 
Boeck's sarcoid and the opinion that the first real evidence 
of pulmonary infiltration by x-ray suggestive of sarcoid was 
in 1950; films prior to 1950 were described as normal.  And, 
in 1957, VA's Chief Medical Director reviewed the veteran's 
records and opined that sarcoidosis was not shown on service 
x-rays, that the earliest evidence of sarcoidosis was in 
1950, and that the veteran's respiratory problems in 1947 
were not early manifestations of sarcoid.

The procedural history of the veteran's claim for entitlement 
to service connection for sarcoidosis at the time of the 1958 
Board decision is not in dispute either.  In February 1951, 
VA, through its Regional Office (RO) in Wichita, Kansas, 
granted service connection on a presumptive basis for 
sarcoidosis based solely on the medical diagnoses of 
bronchitis in 1947 and Boeck's sarcoid in 1950.  Because of a 
lack of objective medical evidence linking the veteran's 
acute bronchitis diagnosed in 1947 to the subsequent 
diagnosis of sarcoidosis, the RO proposed to sever service 
connection in January 1955.  The veteran responded by 
submitting the private medical reports dated in 1955 
described above.  Notwithstanding the private medical opinion 
that the veteran's sarcoidosis had its onset within one year 
of discharge from service, the RO severed service connection 
for sarcoidosis in March 1955.  The medical member of the 
rating board dissented and expressed the opinion that the 
continuity of symptomatology could be rated as ten percent 
disabling within the presumptive period; he also stated that 
he believed the decision to sever service connection was a 
difference of opinion and not error.  Following a 1956 remand 
by the Board and a 1957 hearing before the Board, the Board 
affirmed the RO's severance of service connection for 
sarcoidosis in a January 1958 decision, finding that the 
grant of service connection was clearly and unmistakably 
erroneous as the evidence clearly and unmistakably 
established that sarcoidosis was not incurred in or 
aggravated by service or became manifest to a degree of ten 
percent or more within a year following release from service.  
See 38 C.F.R. § 3.9 (1956).

Based on the facts as outlined above, the veteran contends 
that the Board, in its January 1958 decision, did not 
properly apply the regulations regarding severance of service 
connection.  He specifically asserts that the evidentiary 
record did not demonstrate that the original grant of service 
connection was clearly and unmistakably erroneous.  The Board 
finds that the veteran's claim is pled with specificity in 
his representative's Informal Hearing Presentation dated 
August 18, 1999, and submitted as an attachment to his motion 
for consideration under 38 U.S.C.A. § 7111 dated in July 
2000.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a).  Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Ibid.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  See 38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).

In review of the Board's 1958 decision, it is clear that the 
regulations regarding severance of service connection were 
correctly enunciated and considered.  The Board specifically 
set forth the standard for severing service connection as 
being a showing that the grant of service connection was 
clearly and unmistakably erroneous.  See 38 C.F.R. § 3.9(d) 
(1956).  The Board then considered the facts then of record 
and determined that the standard was met, i.e.:  that the 
grant of service connection was clearly and unmistakably 
erroneous because the evidence did not show incurrence in or 
aggravation of sarcoidosis by service nor manifestation of 
the disorder to a degree of ten percent within one year 
following release from service.  As noted above, disagreeing 
with the Board's evaluation and weighing of the evidence is 
not deemed to be clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d).  Accordingly, the Board finds that clear and 
unmistakable error is not present in the 1958 Board decision 
as the correct facts, as they were known at the time of the 
decision, were properly before the Board and the statutory 
and regulatory provisions extant at the time were correctly 
applied by the Board.  Consequently, the veteran's motion for 
consideration under 38 U.S.C.A. § 7111 must be denied.

The Board acknowledges the binding precedent of Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in 
which the Federal Circuit held that the last sentence of CUE 
Rule 1404(b) (codified at 38 C.F.R. § 20.1404(b)), is invalid 
because, in conjunction with CUE Rule 1409(c) (codified at 38 
C.F.R. § 20.1409(c)), it operates to prevent Board review of 
any CUE claim that is the subject of a motion that is denied 
for failure to comply with the pleading requirements of Rule 
1404(b).  This was held by the Federal Circuit to be contrary 
to the requirement of 38 U.S.C.A. § 7111(e) (West. Supp. 
2001) that a CUE claim "shall be decided by the Board on the 
merits."

However, as described above, the moving party in this case 
has set forth clear and specific allegations of clear and 
unmistakable error in the January 1958 Board decision, as set 
forth above.  The moving party has pleaded errors of fact and 
law with sufficient specificity to enable the Board to decide 
the CUE claim on the merits.  Therefore, the invalidation of 
the last sentence of CUE Rule 1404(b) (codified at 38 C.F.R. 
§ 20.1404(b)), as it operates in conjunction with CUE Rule 
1409(c) (codified at 38 C.F.R. § 20.1409(c)), has no bearing 
on the disposition of this matter.  



ORDER

The motion to revise the January 23, 1958, Board decision is 
denied.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




